Exhibit 10.1

EXECUTION COPY

AMENDMENT

AMENDMENT dated as of December 23, 2009 (this “Second Amendment”), among Crown
Castle International Corp., a Delaware corporation (“Holdings”), Crown Castle
Operating Company, a Delaware corporation (the “Borrower”), Crown Castle
Operating LLC, a Delaware limited liability company (“Crown Operating”), CCGS
Holdings LLC, a Delaware limited liability company, Global Signal Operating
Partnership, L.P., a Delaware limited partnership, the Lenders (as defined in
the Credit Agreement) party hereto, the New Revolving Lenders (as defined below)
party hereto and The Royal Bank of Scotland PLC, as administrative agent (the
“Administrative Agent”) and as agent under the Pledge Agreements (as defined
below), to (i) that certain Credit Agreement, dated as of January 9, 2007 (as
amended, amended and restated, supplemented, restated, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Borrower, the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent (which
shall constitute the second amendment to the Credit Agreement), (ii) that
certain Pledge and Security Agreement, dated as of January 9, 2007 (as amended,
amended and restated, supplemented, restated, replaced, refinanced or otherwise
modified from time to time, the “Holdings Pledge Agreement”), made by Holdings,
the Borrower and Crown Operating in favor of The Royal Bank of Scotland PLC, as
agent (which shall constitute the first amendment to the Holdings Pledge
Agreement), and (iii) that certain Pledge and Security Agreement, dated as of
April 17, 2007 (as amended, amended and restated, supplemented, restated,
replaced, refinanced or otherwise modified from time to time, the “Subsidiary
Pledge Agreement”, and together with the Holdings Pledge Agreement, the “Pledge
Agreements”), made by the pledgors listed on the signature pages thereto in
favor of The Royal Bank of Scotland PLC, as agent (which shall constitute the
first amendment to the Subsidiary Pledge Agreement).

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend the Credit Agreement and the Pledge Agreements in the manner set
forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Defined Terms. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

2. Amendment.

(a) Clause (a) of the definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(a) with respect to Revolving Loans and Swingline Loans, the applicable
percentage determined pursuant to the Pricing Grid; and



--------------------------------------------------------------------------------

(b) The definition of “Commitment” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Commitment”: with respect to any Lender, such Lender’s Revolving Commitment,
Term Loan Commitment or Incremental Revolving Loan Commitment.

(c) The definition of “Commitment Fee Rate” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Commitment Fee Rate”: a rate per annum equal to 0.375%.

(d) The definition of “Revolving Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans (other than Incremental Revolving Loans) and participate
in Swingline Loans and Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth on Schedule 1 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The amount of the
Total Revolving Commitments as of the Second Amendment Implementation Date is
$400,000,000.

(e) The definition of “Revolving Termination Date” in Section 1.1 of the Credit
Agreement hereby is amended and restated in its entirety to read as follows:

“Revolving Termination Date”: September 30, 2013.

(f) Section 1.1 of the Credit Agreement is hereby amended to insert the
following definitions in appropriate alphabetical order:

“Increase Joinder: as defined in Section 2.24.

“Incremental Revolving Loan Commitment”: as defined in Section 2.24.

“Incremental Revolving Loans”: as defined in Section 2.24.

“Revolving Commitment Increase Effective Date”: as defined in Section 2.24.

“Second Amendment”: the Amendment, dated as of December 23, 2009, among
Holdings, the Borrower, Crown Operating, CCGS Holdings LLC, Global Signal
Operating Partnership, L.P., the Lenders party thereto, the Administrative Agent
and The Royal Bank of Scotland plc as agent, to this

 

2



--------------------------------------------------------------------------------

Agreement, the Pledge Agreement and the Pledge and Security Agreement dated as
of April 17, 2007, made by the Pledgors (as defined therein) party thereto in
favor of The Royal Bank of Scotland plc, as agent.

“Second Amendment Implementation Date”: as defined in the Second Amendment.

(g) Section 1.1 of the Credit Agreement is hereby amended to delete the
following definitions: Extending Lender, Extension Date, Last Response Date,
Non-Extending Lender and Replacement Lender.

(h) Clause (b) of Section 1.2 of the Credit Agreement is hereby amended by
(i) inserting the text “and” immediately preceding subclause (v) of such clause
(b) and (ii) deleting subclause (vi) of such clause (b) and substituting the
text “.” therefor.

(i) Section 2.3(c) of the Credit Agreement is hereby deleted in its entirety.

(j) Section 2.15(h) of the Credit Agreement is hereby amended to include the
following text immediately after the text “constituting Collateral”:

(except as otherwise necessary to give effect to clause (v) to the proviso to
Section 2.01 of the Pledge Agreement)

(k) Section 2 of the Credit Agreement is hereby amended to include the following
Section 2.24:

Section 2.24 Incremental Revolving Loans.

(a) Borrower Request. The Borrower may at any time and from time to time on and
after the Second Amendment Implementation Date by written notice to the
Administrative Agent elect to request the establishment of one or more new
revolving loan commitments (each, an “Incremental Revolving Loan Commitment”)
under this Agreement by an amount not in excess of $50,000,000 in the aggregate
and in minimum increments of $10,000,000. Each such notice shall specify (i) the
date (each, a “Revolving Commitment Increase Effective Date”) on which the
Borrower proposes that the Incremental Revolving Loan Commitment shall become
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent) to whom the Borrower proposes any portion of such Incremental Revolving
Loan Commitment be allocated and the amounts of such allocations; provided that
any existing Lender approached to provide all or a portion of the Incremental
Revolving Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Loan Commitment.

 

3



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Loan Commitment shall become
effective, as of such Revolving Commitment Increase Effective Date; provided
that:

(i) each of the conditions set forth in Section 5.2 shall be satisfied as of
such Revolving Commitment Increase Effective Date (after giving effect to any
borrowings to be made on the Revolving Commitment Increase Effective Date);

(ii) after giving pro forma effect to the borrowings to be made on the Revolving
Commitments Increase Effective Date and to any change in Consolidated Adjusted
EBITDA and any increase in Indebtedness resulting from the consummation of any
Investment concurrently with such borrowings as of the date of the most recent
financial statements delivered pursuant to Section 6.1(a) or (b), the Borrower
shall be in compliance with each of the covenants set forth in Section 7.1; and

(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with the effectiveness of such Incremental Revolving Loan Commitment.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Loan
Commitments. The terms and provisions of the Incremental Revolving Loans made
pursuant to the Incremental Revolving Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Revolving Loan
Commitments (the “Incremental Revolving Loans”) shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Revolving Loans
(it being understood that Incremental Revolving Loans, at the option of the
Borrower, may be part of the existing tranche of Revolving Loans);

(ii) the maturity date of the Incremental Revolving Loans shall not be earlier
than the Revolving Termination Date;

(iii) the applicable margin for the Incremental Revolving Loans shall be
determined by the Borrower and the applicable new Lenders; provided that the
applicable margin (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Revolving Loans) for the Incremental Revolving Loans
shall not be greater than the highest applicable margin (taking into account all
the

 

4



--------------------------------------------------------------------------------

components listed above) that may, under any circumstances, be payable with
respect to Revolving Loans plus 25 basis points, except to the extent that the
applicable margin for the Revolving Loans is increased to the extent necessary
to achieve the foregoing; and

(iv) to the extent any Eurodollar Rate “floor” is imposed on the Incremental
Revolving Loans, the highest such Eurodollar Rate “floor” shall be applied to
the Revolving Loans.

An Incremental Revolving Loan Commitment shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Loan Commitment, in form
and substance satisfactory to each of them. The Increase Joinder may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be reasonably necessary, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.24 (including, without limitation, to the definition of “Required
Lenders” and any defined terms used therein) to the extent that such amendments
would otherwise be permitted to be made with the consent of the Required Lenders
under Section 10.1 and/or each Revolving Lender under Section 10.1(iii) (with
respect to reductions of any Lender’s Revolving Percentage). In addition, unless
otherwise specifically provided herein, all references in the Loan Documents to
Revolving Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Revolving Loans.

(d) Equal and Ratable Benefit. The Incremental Revolving Loans and Incremental
Revolving Loan Commitments established pursuant to this Section 2.24 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably with the Obligations
from the Guaranty and security interests created by the Security Documents. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to be perfected under the Uniform Commercial
Code or otherwise after giving effect to the establishment of any such class of
Incremental Revolving Loans or any such Incremental Revolving Loan Commitments.

(l) Clause (a) of Section 6.12 of the Credit Agreement is hereby amended as
follows:

(i) by inserting the text “and on the date of any refinancing, refunding,
renewal or extension of the Indebtedness under the Tower Notes Indenture
Documents” immediately after the text “Closing Date” in the second sentence of
such clause (a) of Section 6.12;

 

5



--------------------------------------------------------------------------------

(ii) by inserting the text “and on the date of any refinancing, refunding,
renewal or extension of the Indebtedness under the Global Signal Loan Documents”
immediately after the text “Global Signal Acquisition” in the third sentence of
such clause (a) of Section 6.12; and

(iii) by inserting the following text at the end of such clause (a) of
Section 6.12:

Notwithstanding the foregoing, if in connection with any amendment, restatement,
supplement, replacement, refinancing or other modification of the Tower Notes
Indenture Documents or Global Signal Loan Documents, as applicable, the Tower
Notes Indenture Documents or the Global Signal Loan Documents, as applicable and
as so amended, restated, supplemented, replaced, refinanced or modified, provide
for the cash and Cash Equivalents described in the first sentence of this
Section 6.12(a) to be paid into a Control Account subject to a Control
Agreement, then the Borrower shall be deemed to have complied with the second
sentence (in the case of the Tower Notes Indenture Documents) and/or the third
sentence (in the case of the Global Signal Loan Documents) of this
Section 6.12(a).

(m) Clause (a) of Section 7.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter to exceed 7.50 to 1.00.

(n) Clauses (b) and (c) of Section 7.1 of the Credit Agreement are hereby
amended by deleting the text “Until such time as all Revolving Commitments shall
have been terminated pursuant to Section 2.7 or Section 2.9,” at the beginning
of each such clause.

(o) Clause (d) of Section 7.2 of the Credit Agreement is hereby amended by
adding the following text immediately after the text “shortening the maturity
thereof”:

(other than to a date that is at least 91 days after the latest maturity date of
the Term Loans outstanding at the time of such refinancing, refunding, renewal
or extension)

 

6



--------------------------------------------------------------------------------

(p) Section 7.6(b) of the Credit Agreement is hereby amended by deleting clause
(B) thereof and restating it in its entirety to read as follows:

(B) the Consolidated Leverage Ratio (calculated on a pro forma basis as of the
most recently completed fiscal quarter as if the Restricted Payment was made on
the first day of such quarter and after giving effect to the incurrence of any
Indebtedness, the proceeds of which were used to fund such dividend) is not
greater than 7.00 to 1.00;

(q) Section 7.6(c) of the Credit Agreement is hereby amended by deleting clause
(ii) thereof and restating it in its entirety to read as follows:

(ii) if the Consolidated Leverage Ratio (calculated on a pro forma basis as of
the most recently completed fiscal quarter as if the Restricted Payment was made
on the first day of such quarter and after giving effect to the incurrence of
any Indebtedness, including Loans, the proceeds of which were used to fund such
dividend) is not greater than 7.00 to 1.00, the Borrower may pay a dividend to
Holdings to permit Holdings to pay dividends on its Capital Stock or to make
repurchases of its Capital Stock or for any other purpose not prohibited by this
Agreement;

(r) Section 7.8(d) of the Credit Agreement is hereby amended by replacing the
text “adverse in any material respect to Holdings or any of its Subsidiaries or
the Lenders” therein with the text “, when taken as a whole together with any
other such actions contemporaneously effected, materially adverse to the
Lenders”.

(s) Section 7.8(e) of the Credit Agreement is hereby amended by replacing the
text “adverse in any material respect to Holdings or any of its Subsidiaries or
the Lenders” therein with the text “, when taken as a whole together with any
other such actions contemporaneously effected, materially adverse to the
Lenders”.

(t) The first sentence of Section 10.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

Except as reasonably necessary to effect Term Loans pursuant to Section 2.23 of
this Agreement or Incremental Revolving Loan Commitments pursuant to
Section 2.24 of this Agreement, neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.

(u) Schedule 1 to this Second Amendment is hereby inserted as Schedule 1 to the
Credit Agreement.

(v) Annex A to the Credit Agreement is hereby deleted and replaced with Annex A
hereto.

 

7



--------------------------------------------------------------------------------

(w) Section 2.01 of the Holdings Pledge Agreement is hereby amended by inserting
the following new clause (v) immediately prior to clause (w) in the proviso
thereto:

(v) with respect to that portion of the Obligations the pledge of Collateral
hereunder with respect to which would result in a requirement to secure the 9%
Senior Notes due 2015 and/or the 7.125% Senior Notes due 2019 (in each case,
issued by Holdings) on an equal and ratable basis, any assets of Holdings other
than the Stock Interests, LLC Interests and Partnership Interests held by
Holdings (and the Proceeds therefrom) and any other assets of Holdings that may
be pledged to secure such portion of the Obligations without requiring such 9%
Senior Notes due 2015 and/or 7.125% Senior Notes due 2019 to be so secured,

3. Amendment to the Pledge Agreements. Section 3.02(c) of each of the Holdings
Pledge Agreement and the Subsidiary Pledge Agreement is hereby amended by
inserting the following text “(or such shorter period of time as agreed to by
the Agent)” immediately after the text “30 days’ prior written notice”.

4. Commitment. Subject to the terms and conditions set forth herein, each
Continuing Revolving Lender (as defined below) that has executed a counterpart
to this Second Amendment or a Lender Addendum (as defined below) hereby agrees,
severally and not jointly, to provide, on and after the Second Amendment
Implementation Date, Revolving Loans in accordance with the terms of the Credit
Agreement (as amended by this Second Amendment) in an aggregate principal amount
not to exceed such Continuing Revolving Lender’s Revolving Commitment (as such
amount is set forth opposite such Continuing Revolving Lender’s name on Schedule
1 hereto). In the event that any Continuing Revolving Lender has not executed a
counterpart to this Second Amendment or a Lender Addendum prior to January 5,
2010 (each such Continuing Revolving Lender, a “Non-Consenting Lender”), the
aggregate amount of the Revolving Commitments (as defined in Section 2(d)
hereof) shall be reduced by the aggregate amount of the Revolving Commitments of
the Non-Consenting Lenders (as such amounts are set forth opposite such
Non-Consenting Lenders’ respective names on Schedule 1 hereto) and Schedule 1
hereto shall be deemed to be amended by deleting therefrom the name and
Revolving Commitment amount of each Non-Consenting Lender.

5. Effectiveness of Amendment. This Second Amendment and the commitments
referenced herein shall become effective on the date first written above when
each of the following shall have occurred:

(a) each Continuing Revolving Lender (other than any New Revolving Lender) and
the Required Lenders have duly executed and delivered a counterpart of this
Second Amendment and Holdings, the Borrower and the other Loan Parties have
delivered duly executed counterparts of this Second Amendment to the
Administrative Agent;

 

8



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received: (i) a certificate of the
Borrower dated as of the date hereof signed by a Responsible Officer of the
Borrower certifying that (x) as of the date of and after giving effect to this
Second Amendment, the representations and warranties contained in Section 7 of
this Second Amendment are and shall be true and correct and (y) as of the date
of and after giving effect to this Second Amendment, no Default or Event of
Default exists or will exist; (ii) certified copies of the resolutions of the
board of directors of the Borrower authorizing the Borrower to execute and
deliver this Second Amendment and approving the transactions contemplated
hereby; and (iii) an originally executed opinion of the Borrower’s counsel in
form and substance reasonably satisfactory to the Administrative Agent; and

(c) the Administrative Agent has received payment from the Borrower for any and
all fees (including those fees set forth in Section 6(b) below) payable on or
prior to the date hereof and out-of-pocket costs and expenses referenced in
Section 9(c) hereof and invoiced on or prior to the date hereof, in each case
relating to this Second Amendment;

provided that the amendments set forth in Section 2 of this Second Amendment
shall not be implemented until January 5, 2010 (such date, the “Second Amendment
Implementation Date”), which shall be deemed to occur immediately prior to the
Revolving Termination Date (as defined under the Credit Agreement before giving
effect to this Second Amendment). Notwithstanding the foregoing, the Second
Amendment Implementation Date shall be deemed not to have occurred if the
Borrower has not complied with its payment obligations set forth in Section 6(a)
below.

6. Fees.

(a) On January 5, 2010, the Borrower shall pay in full to the Administrative
Agent, for distribution to each person set forth on Schedule 1 hereto (each such
person, a “Continuing Revolving Lender”) that has executed this Second Amendment
or a Lender Addendum prior to such date, an upfront fee equal to the applicable
percentage of such Continuing Revolving Lender’s Revolving Commitment as set
forth on Schedule 1 hereto based on the aggregate principal amount of such
Continuing Revolving Lender’s Revolving Commitment as set forth on Schedule 1
hereto pursuant to the separate fee letter executed by the Borrower and the
Administrative Agent.

(b) The Borrower shall pay in full to the Administrative Agent, for distribution
to each Term Lender that has delivered an executed counterpart of this Second
Amendment to the Administrative Agent or its counsel prior to the date hereof,
an amendment fee equal to 0.125% of the aggregate principal amount of such Term
Lender’s outstanding Term Loans as of such date.

 

9



--------------------------------------------------------------------------------

7. Representations and Warranties. As of the date hereof, before and after
giving effect to this Second Amendment, each of the Borrower and the other Loan
Parties hereby represents and warrants to the Administrative Agent and each
Lender that:

(a) each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform this Second Amendment and each Loan Party has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Second Amendment. No material consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority (including without limitation, the FCC, the FAA or any other Licensing
Authority) or any other Person is required with the execution, delivery,
performance, validity or enforceability of this Second Amendment which has not
been obtained;

(b) each of the Credit Agreement and the Pledge Agreements, as amended by this
Second Amendment, constitutes a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

(c) no Default or Event of Default has occurred or is continuing; and

(d) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of such date (except to the
extent any representation and warranty expressly relates to an earlier date in
which case such representation and warranty was true and correct in all material
respects as of such earlier date).

8. Loan Parties Consent and Ratification; Reaffirmation.

Each of the Loan Parties hereby consents to the terms and conditions of this
Second Amendment and hereby (a) confirms and agrees that notwithstanding the
effectiveness of this Second Amendment, each Loan Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, (i) on and after the Second
Amendment Implementation Date, each reference in the Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by this Second Amendment, (ii) on and after the date hereof (with
respect to the amendments set forth in Section 3) and on and after the Second
Amendment Implementation Date (with respect to the amendments set forth in
Section 2), each reference in the Loan Documents to the “Pledge Agreement”,
“thereunder”, “thereof” or words of like import referring to the Holdings Pledge
Agreement shall mean and be a reference to the Holdings Pledge Agreement, as
amended by this Second Amendment and (iii) on and after the date hereof, each
reference in the Loan Documents referring to the Subsidiary Pledge Agreement
shall mean and be a reference to the Subsidiary Pledge Agreement, as amended by
this Second Amendment, (b) confirms and agrees that the pledge and security
interest in the Collateral granted by it pursuant to the Security Documents to
which it is a party shall continue in full force and effect, (c) acknowledges
and agrees that such pledge and security interest in the

 

10



--------------------------------------------------------------------------------

Collateral granted by it pursuant to such Security Documents shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby and (d) hereby reaffirms its obligations (including the
Obligations) under each Loan Document to which it is a party.

 

  9. Miscellaneous.

(a) No Waiver, Cumulative Remedies. No failure or delay or course of dealing on
the part of the Lenders in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
rights, powers and remedies herein expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Lenders would otherwise
have. No notice to or demand on the Borrower or any other Loan Party in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Lenders to
any other or further action in any circumstances without notice or demand.

(b) Status of Loan Documents. On and after the Second Amendment Implementation
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Second Amendment. On and after the date hereof (with respect to
the amendments set forth in Section 3) and on and after the Second Amendment
Implementation Date (with respect to the amendments set forth in Section 2),
each reference in the Holdings Pledge Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Holdings Pledge
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Pledge Agreement”, “thereunder”, “thereof” or words of like import
referring to the Holdings Pledge Agreement, shall mean and be a reference to the
Holdings Pledge Agreement, as amended by this Second Amendment. On and after the
date hereof, each reference in the Subsidiary Pledge Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Subsidiary Pledge Agreement, and each reference in the Notes and each of the
other Loan Documents referring to the Subsidiary Pledge Agreement shall mean and
be a reference to the Subsidiary Pledge Agreement, as amended by this Second
Amendment. The execution, delivery and effectiveness of this Second Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. This Second Amendment is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.

(c) Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all of its reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable fees and disbursements of legal counsel) incurred up to
and on the

 

11



--------------------------------------------------------------------------------

date hereof in connection with the Credit Agreement or this Second Amendment, in
each case to the extent reimbursable under Section 10.5 of the Credit Agreement.

(d) Pricing Changes. The Applicable Margin and the Commitment Fee Rate in
respect of all periods prior to the Second Amendment Implementation Date shall
be as provided in the Credit Agreement immediately prior to the Second Amendment
Implementation Date (and shall be paid with respect to each Revolving Lender’s
Revolving Commitment prior to giving effect to this Second Amendment), and the
Applicable Margin and the Commitment Fee Rate in respect of all periods on and
after the Second Amendment Implementation Date shall be as set forth in the
Credit Agreement as amended by this Second Amendment (and shall be paid with
respect to each Revolving Lender’s Revolving Commitment after giving effect to
this Second Amendment).

(e) Headings Descriptive. The headings of the several Sections and subsections
of this Second Amendment are inserted for convenience only and shall not in any
way affect the meaning or construction of any provision.

(f) Severability. In case any provision in or obligation under this Second
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(g) Counterparts. This Second Amendment may be executed and delivered in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. The
delivery of a counterpart may be made by facsimile or electronic transmission.

(h) New Revolving Lenders. Prior to January 5, 2010, each person listed on
Schedule 1 hereto that was not a Revolving Lender prior to the date hereof (each
such person, a “New Revolving Lender”) shall execute and deliver the addendum
attached hereto as Exhibit A (the “Lender Addendum”), and upon execution and
delivery of such Lender Addendum, such New Revolving Lender shall become a party
to this Second Amendment in its capacity as a Continuing Revolving Lender (and,
upon the Second Amendment Implementation Date, shall become a party to the
Credit Agreement in its capacity as a Lender and a Revolving Lender) with the
same force and effect as if such New Revolving Lender was an original signatory
to this Second Amendment (and the Credit Agreement, as applicable), and hereby
agrees to all terms and provisions of this Second Amendment and the Credit
Agreement applicable to it as a Continuing Revolving Lender (and for purposes of
the Credit Agreement, as a Lender and a Revolving Lender).

 

12



--------------------------------------------------------------------------------

(i) Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

CROWN CASTLE INTERNATIONAL CORP. By:  

/s/    Jay Brown

Name:   Jay Brown Title:   Senior Vice President, Chief Financial Officer and
Treasurer CROWN CASTLE OPERATING COMPANY By:  

/s/    Jay Brown

Name:   Jay Brown Title:   Senior Vice President, Chief Financial Officer and
Treasurer CROWN CASTLE OPERATING LLC By:  

/s/    Jay Brown

Name:   Jay Brown Title:   Senior Vice President, Chief Financial Officer and
Treasurer CCGS HOLDINGS LLC By:  

/s/    Jay Brown

Name:   Jay Brown Title:   Senior Vice President, Chief Financial Officer and
Treasurer GLOBAL SIGNAL OPERATING PARTNERSHIP, L.P. By:  

/s/    Jay Brown

Name:   Jay Brown Title:   Senior Vice President, Chief Financial Officer and
Treasurer

[Second Amendment]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent, as a Lender and as
Agent under the Pledge Agreements By:  

/s/    Matthew Pennachio

Name:   Matthew Pennachio Title:   Vice President

[Second Amendment]



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING LOANS AND

SWINGLINE LOANS

 

Pricing Level

  

Applicable Margin for

Eurodollar Loans

  

Applicable Margin for

Base Rate Loans

I

   2.375%    1.375%

II

   2.250%    1.250%

III

   2.125%    1.125%

IV

   2.000%    1.000%

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after the first Adjustment Date (as defined below) occurring after the
completion of one full fiscal quarter of Holdings after the Closing Date and on
each subsequent Adjustment Date, based on changes in the Consolidated Leverage
Ratio, with such adjustments to become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which the relevant
financial statements are delivered to the Lenders pursuant to Section 6.1 and to
remain in effect until the next adjustment to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. On each Adjustment Date, the Applicable Margin for Revolving Loans and
Swingline Loans shall be adjusted to be equal to the Applicable Margin opposite
the Pricing Level determined to exist on such Adjustment Date from the financial
statements relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than or equal to 7.00 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 7.00 to 1.00 but greater
than or equal to 6.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 6.00 to 1.00 but greater
than or equal to 5.00 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 5.00 to 1.00.